Title: John Adams to Abigail Adams, 13 June 1800
From: Adams, John
To: Adams, Abigail


				
					My dearest friend
					Washington June 13. 1800
				
				I recd your favour of the 2d by Mr Dexter and this morning from Mr Gerry an account of your health on the 4th, which have relieved me from Some anxiety as I had recd no Letter from you Since you were in N. York.
				I have seen many Cities and fine Places since you left me and particularly Mount Vernon. Mrs Washington and her whole Family very kindly enquired after your health and all your Children and Louisa; and send many friendly Greetings.
				I like the Seat of Government very well and shall Sleep, or lie awake next Winter in the Presidents house. I have Slept very well on my Journey and been pretty well. An Abundance of Company and many tokens of respect have attended my Journey, and my Visit here is well recd. Mr Marshall and Mr Dexter lodge with me at Tunnicliffs City Hotel, very near the Capitol. The Establishment of the public offices in this place has given it the Air of the seat of Government and all Things seem to go on well.—
				
				I am particularly pleased with Alexandria. Mr Lee lives very elegantly neatly and agreably there among his sisters and friends and among his fine Lotts of Clover and Timothy. I scarcely know a more eligible situation. Oh! that I could have a home! But this felicity has never been permitted me. Rolling rolling rolling, till I am very near rolling into the bosom of mother Earth. I am / as ever Your affectionate Husband
				
					J. Adams
				
			